Citation Nr: 0803845	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-40 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
(a back disorder).  

2.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from February 1998 to February 
2002.  

The veteran's appeal as to the issues listed above arose from 
a February 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The veteran is unrepresented in his appeal. 

The veteran may be raising another claim, but this is unclear 
based on his statement dated November 2004.  The veteran is 
asked to provide additional clarification from to the RO.  In 
any event, no other issue is before the Board at this time. 


FINDINGS OF FACT

1.  The veteran does not have lumbosacral strain as the 
result of disease or injury that was present during his 
active military service.  

2.  The veteran does not have bilateral hearing loss as the 
result of disease or injury that was present during his 
active military service.  


CONCLUSIONS OF LAW

1.  The veteran's lumbosacral strain was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.316 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when they are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

The veteran's service medical records do not show that he 
received treatment for any relevant symptoms.  The veteran's 
separation examination report, and associated documents, 
dated in October 2001, shows that he complained of back pain 
"that comes and goes," and that he had back aches "from 
now and again."  The report shows that his ears, drums, and 
spine, were all clinically evaluated as normal.   An 
audiogram report, dated in August 2000, as well as an 
audiogram in the separation examination report, do not show 
that he had hearing loss as defined at 38 C.F.R. § 3.385.  A 
notation in a document associated with the separation 
examination report appears to note left ear HFL (high 
frequency loss).  

The Board finds that the service medical records provide 
evidence, overall, against this claim, failing to indicate a 
chronic back disorder or hearing loss. 

As for the post-service medical evidence, it consists of VA 
progress notes, dated in 2004, and a QTC examination report, 
dated in November 2005.  The VA progress notes do not show 
any relevant treatment.  The QTC examination report shows 
that the veteran complained of an eight-year history of back 
pain.  X-rays of the thoracic and lumbar spine were within 
normal limits.  The diagnosis was chronic lumbar strain.   

The objective medical record does not clearly indicate 
objective evidence of a back problem at this time, providing 
limited evidence against this claim. 

With regard to the claim for lumbosacral strain, the 
veteran's service medical records do not show that the 
veteran ever treated for low back symptoms and the post-
service treatment records do not indicate treatment for a 
back problem, providing evidence against this claim.  The 
first medical evidence of complaints of low back symptoms 
were recorded at the time of his separation examination 
report, and at that time his spine was clinically evaluated 
as normal.  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303.  Furthermore, the 
first evidence of lumbosacral strain is found in the November 
2005 QTC report.  This is about 31/2 years after separation 
from active duty service.  This period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no competent evidence showing that the veteran has 
lumbosacral strain that is related to his service.         

With regard to the claim for bilateral hearing loss, under 38 
U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the service medical 
records do not show that that the veteran had hearing loss as 
defined at 38 C.F.R. § 3.385.  In addition, the claims file 
does not contain any competent evidence to show that he 
currently has hearing loss, to include as defined at 
38 C.F.R. § 3.385, or that hearing loss is related to his 
service.  In this regard, the Board notes that the veteran 
failed to report for audiological examinations in December 
2003, and November 2005.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contention that 
lumbosacral strain, and bilateral hearing loss, were caused 
by service that ended in February 2002.  In this case, when 
the veteran's service medical records (which do not show that 
he had the claimed conditions), and his post-service medical 
records are considered (which indicate that lumbosacral 
strain began years after service, that the veteran does not 
have hearing loss, and which do not contain competent 
evidence of a nexus between either of the claimed conditions 
and the veteran's service), the Board finds that the medical 
evidence outweighs the veteran's contentions that he has 
lumbosacral strain, or bilateral hearing loss, that are 
related to his service.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in October 2003, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The October 2003 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA medical 
records.  With regard to the claim for hearing loss, the 
veteran failed to report for examinations scheduled in 
December 2003, and November 2005.  

With regard to the claim for lumbosacral strain, the veteran 
has been afforded an examination.  Although an etiological 
opinion has not been obtained, under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the veteran was not treated for lumbosacral 
strain during service, and this condition is first shown over 
31/2 years after separation from service, and there is no 
competent evidence to show that lumbosacral strain is related 
to the veteran's service.  Given the foregoing, the Board 
finds that the standards of McLendon have not been met.  See 
also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  

Simply stated, the Board finds that the service and post-
service medical record provides evidence against this claim.  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for lumbosacral strain (back disability) 
is denied.  

Service connection for bilateral hearing loss is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


